Citation Nr: 0534527	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  91- 46 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 26, 
1996, for a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

The issue on appeal is remanded from the United States Court 
of Appeals for Veterans Claims (Court).  In April 2004, the 
United States Court of Appeals for Veterans Claim (Court) 
granted the Joint Motion of the Secretary and the veteran to 
vacate that part of a May 2003 Board of Veterans' Appeals 
(Board) decision that ruled the effective date of TDIU issue 
moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003 the Board of Veterans' Appeals decided an appeal 
in favor of a schedular 100 percent disability rating for 
bronchial asthma.  The decision applied all of the rating 
criteria for bronchial asthma in the VA schedule for rating 
disabilities in effect while the veteran's claim was pending.

The Board does not assign the effective date of an increase 
in disability compensation resulting from the Board's order 
of such an increase.  The effective date of an increase in 
disability compensation is an element in the VA scheme for 
adjudication and award of disability compensation that is 
"downstream" in the claims adjudication process from the 
determination of entitlement to a rate of compensation; the 
RO assigns the effective date in the first instance.

In this case, the Board assumed the RO would implement the 
100 percent schedular rating from the date of the veteran's 
September 1990 claim for increased rating, because the 
Board's decision had found that the veteran was entitled to a 
100 percent schedular rating based on the rating criteria in 
effect on the date of the veteran's claim.  Making this 
assumption without articulating it or making a binding 
finding or order consistent with it, the Board ruled the 
issue of an effective date of a September 26, 1996, TDIU 
award to be moot, because any award of TDIU earlier than 
September 26, 1996, would coincide with the Board's award of 
a 100 percent schedular rating.  The Board did not issue a 
decision on the issue of entitlement to an earlier effective 
date for TDIU.

The Joint Motion pointed out that at the time of the Board's 
decision, the RO had yet to assign an effective date of the 
schedular 100 percent rating for bronchial asthma, and there 
could be an effective date of TDIU prior to the effective 
date of the schedular 100 percent rating.  The Joint Motion 
argued, and the Court ordered, that the Board should have and 
must decide the issue of entitlement to an effective date of 
TDIU earlier than the effective date of the schedular 100 
percent rating for bronchial asthma.

The award of an effective date of TDIU prior to September 26, 
1996, would result in an award of TDIU in the first instance 
at a time when the veteran's schedular rating was 30 percent, 
i.e., for a period during which the RO and the Board are 
precluded by law from awarding TDIU in the first instance.  
See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
This is so for the same reason the Joint Motion opined the 
100 percent rating ordered in the Board's May 2003 decision 
was not in effect at the time of the Board's decision, the RO 
had not implemented or set a date for the 100 percent rating.  
Likewise, until the effective date of the Board's award of 
the 100 percent rating is of record, the Board cannot know 
the dates during which it has authority to award an effective 
date of TDIU.

The Board's May 2003 decision did not address compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) as it 
pertains to the issue of entitlement to an earlier effective 
date.  Review of the claims file reveals no VCAA-compliant 
notice.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative VCAA notice as it pertains 
to the information and evidence necessary 
to establish entitlement to an earlier 
effective date for his TDIU rating.  The 
notice must identify the information and 
evidence necessary to substantiate a 
claim for an earlier effective date of a 
disability rating, inform the veteran of 
the information and evidence he must 
submit, including any currently in his 
possession, and of the information and 
evidence VA will attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

2.  Execute the rating action 
implementing the Board's May 2003 award 
of a schedular 100 percent rating for 
bronchial asthma, or, if previously 
accomplished, file the implementing 
rating action and award of benefits 
documents in the claims file.

3.  Readjudicate the effective date of 
the veteran's TDIU.  If it remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

